DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments (6/29/22 Remarks: page 6, line 14 - page 13, line 5) have been fully considered but they are not persuasive.
Applicant argues (6/29/22 Remarks: page 6, line 14 – page 7, line 3) that claim 14 has been amended to recite sufficient structure to perform the recited function.
Firstly, Examiner notes that the 6/20/22 Amendment has not been entered for the reasons noted below.
Secondly, Examiner notes that while the recitation of a “camera” provides sufficient structure to perform the recited function of capturing an image, the other recitations in the proposed amendment to claim 14 simply recite generic means for performing functions (“a detector configured to detect”, “an image cutter configured to cut”, and “an identifier configured to identify”) without reciting sufficient structure to perform these functions.
Applicant argues (6/29/22 Remarks: page 7, lines 4-11) that claim 15 is not substantially identical to claim 13 because claim 13 is directed to “manufacturing a membrane” while claim 15 is directed to a “singular part detection method for a membrane”.
However, as noted in the 4/8/22 Final Rejection, this difference is a preamble recitation describing the context in which the claimed method is performed rather than a limitation on the claimed method itself. The recited metes and bounds of the claimed methods of claim 13 and claim 15 are substantially identical.
Applicant argues (6/29/22 Remarks: page 7, line 12 – page 12, line 21, particularly page 10, line 15 - page 12, line 21) that the art of record does not teach or suggest the claimed invention. Specifically, Applicant argues that the art of record does not teach of suggest the claim feature:
…detect the singular part based on whether luminance is lower or higher than that of other parts of the membrane…
As noted by Applicant, the art of record (Kaplan (US 7141772)) discloses detection of a part of an object based on a threshold comparison. Applicant argues that detection a part of an object based on a threshold comparison (detecting a part that has a luminance above the threshold and rejecting a part that has a luminance below the threshold) fails to teach or suggest the detection of a part based on the part having a luminance lower or higher than that of other parts.
However, the recitation “…based on whether luminance is lower or higher than that of other parts of the membrane…” describes a judgment based on a condition (whether or not luminance in the detected part is lower and higher than luminance in other parts) rather than on an operation (comparing the luminance in the detected part to the luminance in other parts). The described condition is inherently met when a part is detected based on a luminance higher than a threshold to the exclusion of parts lower than the threshold, because any value above a given threshold is necessarily larger than any value below that threshold.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663